12 A.D.2d 505 (1960)
Point Lookout Civic Association, Inc., et al., Appellants,
v.
Town of Hempstead et al., Respondents, et al., Defendant
Appellate Division of the Supreme Court of the State of New York, Second Department.
November 14, 1960
Ughetta, Acting P. J., Kleinfeld, Christ and Brennan, JJ., concur.
Plaintiffs contend, inter alia, that their constitutional rights have been infringed and that the amendments to the Zone Ordinance constitute "spot zoning" and "zoning by contract."
Judgment affirmed, with costs (cf. Church v. Town of Islip, 8 N Y 2d 254; Rodgers v. Village of Tarrytown, 302 N.Y. 115; Shepard v. Village of Skaneateles, 300 N.Y. 115).
Pette, J., dissents and votes to reverse the judgment and to grant a new trial, with the following memorandum:
I dissent insofar as the 1957 rezoning amendment is concerned. I agree, however, as found by the learned Special Term, that the plaintiffs are barred by laches from contesting the validity of the 1953 amendment. As to the 1957 amendment, I find no satisfactory proof that this legislative enactment affecting a single interior parcel, was based upon any comprehensive zoning plan followed by the Town Board. Special Term's finding to the contrary seems unsupported by the record. The only proof adduced on the subject matter was testimony offered by plaintiffs from Town Board members who, in effect, stated that the 1953 enactment was adopted to accommodate the general area for use by cabana clubs. The proof did not show, however, that any subsequent developments in the area compellingly necessitated for the public welfare a change in use for the single parcel here involved, together with the revocation of the restrictive covenants furnished by the landowner in connection with the 1953 change. If the 1953 enactment was predicated upon a comprehensive plan, the 1957 amendment, without data supporting a change, seemingly departed from such comprehensive plan. Insofar as the record presently shows, the 1957 enactment ensued only from a petition by the owner to be benefited without independent and informative inquiry by the Town Board. Hence, it is my opinion that with respect to the 1957 amendment the issue of comprehensive planning requires a new trial.